Citation Nr: 1447910	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  10-14 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1967 to November 1968.  He received the Combat Infantryman Badge and the Purple Heart with Oak Leaf Cluster.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran was scheduled for a Travel Board hearing on July 26, 2012.  He was notified of the hearing in a June 2010 letter.  The Veteran did not appear at the hearing and has not notified the Board of good cause for his  failure to attend or to request a new hearing.

The issues of entitlement to service connection for infertility been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, the Veteran's service treatment records note that he received a shrapnel wound to his penis, and the Veteran stated at a January 2009 VA mental health examination that this wound resulted in his infertility.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA audiology examination in January 2009.  The examiner provided a negative opinion on the basis that the Veteran's service treatment records were silent for hearing loss or complaints or diagnosis of tinnitus.  However, this conclusion failed to take into consideration the fact that the Veteran's hearing thresholds did shift in service, as shown below:

Pre-induction examination:




HERTZ



500
1000
2000
3000
4000
6000
LEFT
0
0
0
0
0
5
RIGHT
0
0
0
0
0
10

Separation examination:




HERTZ



500
1000
2000
3000
4000
6000
LEFT
0
0
18

0

RIGHT
10
0
10

0


Accordingly, a new medical opinion is required due to the fact that the examination did not take the Veteran's separation examination into consideration.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007).  Given the intertwined relationship that may exist between hearing loss and tinnitus, it is therefore necessary that a clarifying opinion be issued on the Veteran's tinnitus claim as well.  Gurley v. Nicholson, 20 Vet. App. 573, 575 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the Veteran's entire claims file to the January 2009 VA examiner or, if she is unavailable, to another suitably qualified VA examiner, to request an addendum to the report.  

The examiner must answer the question whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's bilateral hearing loss and tinnitus are related to his service.  The examiner should also indicate whether his tinnitus is related to his hearing loss.  

The examiner must provide a complete rationale, which should take into consideration the shift in hearing loss thresholds that occurred during the Veteran's service; and the Veteran's lay statements concerning his military service and later civilian employment.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



